Case: 19-60919     Document: 00515965150          Page: 1    Date Filed: 08/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 4, 2021
                                   No. 19-60919                         Lyle W. Cayce
                                                                             Clerk

   Jorge Alexander Arevalo-Martinez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.



                        Petition for Review of an Order of
                        the Board of Immigration Appeals
                              BIA No. A200 133 068


   Before Stewart, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Jorge Alexander Arevalo-Martinez petitions for review an order of the
   Board of Immigration Appeals (“BIA”), arguing that the immigration court
   lacked jurisdiction and that he did not receive proper notice of his initial




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60919      Document: 00515965150           Page: 2     Date Filed: 08/04/2021




                                     No. 19-60919


   removal proceeding. Since the BIA’s decision rests on substantial evidence,
   the petition for review is DENIED.
                     I. FACTUAL AND PROCEDURAL HISTORY
          Jorge Alexander Arevalo-Martinez is a native and citizen of El
   Salvador. He entered the United States without inspection on or about
   September 9, 2005, near Eagle Pass, Texas. He was apprehended by border
   patrol agents on the same day, and he was released on his own recognizance
   the next day.
          On September 11, 2005, Arevalo-Martinez was personally served with
   a notice to appear (“NTA”) that did not contain the date and time of his
   removal hearing. The NTA stated that Arevalo was “required to provide the
   INS, in writing, with [his] full mailing address and telephone number.” The
   NTA warned Arevalo-Martinez that if he failed to provide an address, the
   Government “[was] not [] required to provide [him] with written notice of
   [his] hearing.” Arevalo-Martinez signed the NTA and waived his right to a
   10-day waiting period prior to his hearing. Shortly after his release, Arevalo-
   Martinez left Texas and moved to California to be with his pregnant
   girlfriend.
          On November 16, 2005, DHS commenced removal proceedings
   against Arevalo-Martinez by filing an NTA charging him as removable under
   8 U.S.C. § 1182(a)(6)(A)(i). Arevalo-Martinez did not appear at the hearing.
   On November 30, 2005, the Immigration Judge (“IJ”) entered an in absentia
   removal order against Arevalo-Martinez and indicated that notice of the
   removal hearing “was not given to the respondent because the respondent
   failed to provide the court with his[] address as required . . . .” The IJ ordered
   Arevalo-Martinez removed to El Salvador.
          On August 18, 2018, ICE detained Arevalo-Martinez. He filed a
   motion to vacate the in absentia order and terminate proceedings. A different




                                           2
Case: 19-60919      Document: 00515965150          Page: 3   Date Filed: 08/04/2021




                                    No. 19-60919


   IJ granted Arevalo-Martinez’s motion to vacate the order and terminated the
   removal proceedings on August 22, 2018. The DHS did not oppose the
   motion, but it appealed the decision to the BIA.
          The BIA sustained the appeal and affirmed the November 2005
   absentia order of removal, concluding that Arevalo-Martinez failed to
   provide his address as required and was thus not entitled to notice of his
   removal hearing. The BIA further noted that Pereira v. Sessions, 138 S. Ct.
   2105 (2018), does not support termination of the proceedings considering
   Matter of Bermudez-Cota, 27 I & N Dec. 441, 447 (BIA 2018), wherein the
   BIA held that a NTA without a date and time does vest the IJ with jurisdiction
   as long as a notice of hearing specifying this information is later sent to the
   alien. This appeal follows.
                            II. STANDARD OF REVIEW
          The IJ’s and the BIA’s factual findings are reviewed for substantial
   evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). The substantial
   evidence standard requires that the decision (1) be based on the evidence
   presented and (2) be substantially reasonable. Sharma v. Holder, 729 F.3d
   407, 411 (5th Cir. 2013). Under the substantial evidence standard, this court
   may not reverse a factual finding unless the evidence “compels” such a
   reversal—i.e., the evidence must be “so compelling that no reasonable
   factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 536–37
   (5th Cir. 2009). It is the petitioner’s burden to demonstrate that the evidence
   compels a contrary conclusion. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir.
   2005). Legal questions are reviewed de novo. Zhu, 493 F.3d at 594.
                                 III. DISCUSSION
          Arevalo-Martinez argues that the BIA erred in affirming the 2005
   order of removal because the NTA from September 11, 2005 omitted the date




                                          3
Case: 19-60919       Document: 00515965150            Page: 4     Date Filed: 08/04/2021




                                       No. 19-60919


   and time of his hearing 1 and was therefore defective. Since the NTA was
   defective, he contends that the IJ did not have jurisdiction to enter the order
   for an in-absentia removal and that he did not have proper notice of his
   removal proceedings. We disagree.
                                   A. IJ’s Jurisdiction
          The IJ’s authority to conduct removal proceedings begins when a
   “charging document” is filed with the immigration court. 8 C.F.R.
   § 1003.14(a). “[A] notice to appear is sufficient to commence proceedings
   even if it does not include the time, date, or place of the initial hearing.”
   Pierre-Paul v. Barr, 930 F.3d 684, 693 (5th Cir. 2019), cert denied, 140 S. Ct.
   2718 (2020), abrogated in part on other grounds by Niz-Chavez v. Garland, 141
   S. Ct. 1474 (2021). Under Pierre-Paul, the September 2005 NTA was
   sufficient to confer jurisdiction on the immigration court even though the
   NTA failed to include the time and date for Arevalo-Martinez’s hearing.
          In Arevalo-Martinez’s view, Pereira v. Sessions, 138 S. Ct. 2105 (2018),
   alters the analysis and supports the termination of his removal proceedings.
   Title 8 U.S.C. § 1229b(b)(1) allows the Attorney General to cancel the
   removal of a nonpermanent resident if the person has, inter alia, “been
   physically present in the United States for a continuous period of not less
   than 10 years immediately preceding the date of such application.” That
   continuous period terminates when the nonpermanent resident “is served a
   notice to appear under section 1229(a) . . . .” 8 U.S.C. § 1229b(d)(1)(A). In
   Pereira, the Court held that a purported notice to appeal that “fails to specify
   either the time or place of [] removal proceedings” does not trigger the stop-
   time rule under 8 U.S.C. § 1229b(b)(d)(1)(A). Pereira, 138 S. Ct. at 2110.


          1
             Arevalo-Martinez incorrectly claims that the NTA omitted the location of his
   hearing as well. The location is printed on the NTA.




                                             4
Case: 19-60919      Document: 00515965150            Page: 5   Date Filed: 08/04/2021




                                     No. 19-60919


          Arevalo-Martinez argues that the same principle applies here, namely
   that the September 2005 NTA was defective because it omitted the date and
   time of his hearing. Though he argues that Pereira altered NTA requirements
   from Pierre-Paul, Pierre-Paul was decided in light of and after Pereira. See
   Pierre-Paul, 930 F.3d at 689–690. We have already rejected the argument that
   Arevalo-Martinez now presents. See Pierre-Paul, 930 F.3d at 690. (“Even
   though [the] notice to appear did not include the time and date of [the] initial
   hearing, the regulations do not require this information.”). We also find it
   instructive that “the overwhelming chorus of our sister circuits [] have
   already rejected similar Pereira-based challenges.” Id. at 689.
          Even if Arevalo-Martinez is correct that his NTA was deficient, we
   have already determined that 8 C.F.R. § 1003.14 is a claim-processing rule
   rather than a jurisdictional bar. Id. at 691. Arevalo-Martinez’s argument that
   the September 2005 NTA did not confer jurisdiction on the IJ is therefore
   incorrect.
                                      B. Notice
          Arevalo-Martinez next argues that even if the IJ had jurisdiction, his
   removal proceedings should be terminated because he did not receive proper
   notice. We disagree.
          Title 8 C.F.R. § 1003.18(b) instructs that an NTA should include “the
   time, place and date of the initial removal hearing, where practicable” but
   “[n]o such notice shall be required for an alien not in detention if the alien
   has failed to provide the address required . . . .” Moreover, “if the alien fails
   to provide a mailing address in accordance with the statutory requirements,
   he is not entitled to written notice of his removal hearing.” Mauricio-Benitez
   v. Sessions, 908 F.3d 144, 147 (5th Cir. 2018).
          The record indicates that Arevalo-Martinez did not provide a mailing
   address. Though he now claims that he provided an address that he cannot




                                          5
Case: 19-60919    Document: 00515965150         Page: 6   Date Filed: 08/04/2021




                                 No. 19-60919


   recall, we conclude that the BIA’s decision was supported by substantial
   evidence.
                              IV. CONCLUSION
         For the aforementioned reasons, the petition for review is DENIED.




                                      6